DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the amendment received 8/12/2022.
2.	Claims 1-22 are pending in the application. Claims 1, 17, and 18 are independent claims. 
3.	The rejection of claims 1-21 under 35 U.S.C. 103 as being unpatentable over Wu in view of Pillai have been withdrawn pursuant to applicant’s amendments. 





Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korpman et al., PGPub. 2020/0320130 filed (3/26/2020).
In reference to independent claim 1, Korpman teaches:
	acquiring knowledge source from one or more knowledge sources (See Korpman, para. 0006 and 0011, 0158-0162) a means of receiving packet data objects generated based at least in part on the observable packet data object is an XML document generated based at least in part on parsing a message received from a source system.
	creating a managed semantic object to be included as a node in a graph defined defined in one or more electronic documents, the managed semantic object comprising (See Korpman, para. 0006, 0011, 0028-0031, 0128-0136, 0158-0162) a means of creating a packet data object is included in a node in a hierarchical graph based structure for one or more XML documents. 
	a container comprising one or more attributes relating the managed semantic object to a real-world object, the one or more attributes of the container to be determined based, at least in part, on the acquired knowledge (See Korpman, para. 0006, 0011, 0028, 0140-0143, 0158-0162) health care content is the real world object and the attributes include entity identifier identifying a subject entity received through the data object and an observable-value pair identifiable by an ontology concept identifier defined by a graph-based domain ontology.
	wherein the one or more attributes of the container relate the managed semantic object to one or more attributes of the real-world object (See Korplan, para. 0007-0009, 0158-0162) a value of at least one observable-value pair of the plurality observable-value pairs comprises at least one of a source vocabulary description, a source vocabulary code, or a text description of an observable. 
	the one or more attributes of the container to enable the managed semantic object to dynamically change relative other elements in the graph based, at least in part, on the one or more attributes of the real-world object (See Korplan, para. 0152-0157, 0159-0162, 0244, 0254, 0378) The data structure has the ability to be dynamically updated to modify relationships. Relationships are connections between objects (e.g. nodes, entities, such as primary care physician, patient, employer, patient, etc. Updating each node in a tree data structure is enable based on updates to various aspects of the attributes contained within an object. 

In reference to dependent claim 2, Korpman teaches:
	Wherein the one or more attributes of the container to be determined based, at least in part, on tribal knowledge obtained from the one or more knowledge sources (See Korpman, para. 0238-0241) messages may comprise attributes corresponding to various entities that have various user roles, subject entity, medical/healthcare event, subject entity, biometric event, etc. based on knowledge obtained from the message source. 
In reference to dependent claim 3, Korpman teaches:
	Capturing the tribal knowledge as one or more annotations to a visual depiction of an item of knowledge (See Korpman, 0238) the information may include biometric information data of the patient resultant from annotations made of an item of knowledge. 
In reference to dependent claim 4, Korpman teaches:
	Wherein the annotations are received in a text format, audio format, emoji format, image format, or video format, or a combination thereof (See Korpman, para. 0240) a means of receiving an XML document (i.e. text format) for creation of the object and container tree structure. 
In reference to dependent claim 5, Korpman teaches:
	Wherein the one of the one or more attributes of the container that relate the managed semantic object to the real-world object comprise one or more inferences based, at least in part, on the one or more observed facts, the method futher comprising determining the at least one of the one or more attributes of the container based, at least in part, on a computed degree of corroboration of the one or more observed facts with the tribal knowledge (See Korpman, para. 0240-0251 and 0378-0380) an identity matching service is invoked to identify an entity known to the ER system based at least in part on the attributes corresponding to the entity determined from the processing of the message using observed facts from stored data from a database. 

In reference to dependent claim 6, Korpman teaches:
	Wherein at least one of the one or more knowledge sources comprises one or more sensors (See Korpman, 0238) the information may include biometric sensor information data of the patient resultant from annotations made of an item of knowledge. 
In reference to dependent claim 7, Korpman teaches:
	Wherein the acquired knowledge is obtained based, at least in part, on at least one discovery objective (See Korpman, para. 0234) upon receipt of a mesaage, the processing element validates, filters, parses, and transforms/normalizes the message (e.g. information/data stored therein) as part of generating/creating an object for the message.
In reference to dependent claim 8, Korpman teaches:
	The container further comprises an indication of at least one of the one or more knowledge sources (See Korpman, para. 0129) an identifier that uniquely identifies information/data stored that is related to an ontology concept, an entity, a user, a user profile, an actor, and the like. 
In reference to dependent claim 9, Korpman teaches:
	Wherein the container further comprises an indication of confidence in one or more inferences regarding the acquired knowledge (See Korpman, para. 0016) retrieving a confidence score corresponding to at least a portion of an observable group from the database, wherein the information message comprises the confidence score.
In reference to dependent claim 10, Korpman teaches:
	Wherein the confidence in the one or more inferences regarding the acquired knowledge is further based in part, on one or more observations of evidence expressed in the managed semantic object (See Korpman, para. 0016 and 0378-0380) retrieving a confidence score corresponding to at least a portion of an observable group from the database, wherein the information message comprises the confidence score.
In reference to dependent claim 11, Korpman teaches:
	Wherein creating the managed semantic object further comprises sampling the acquired knowledge according to a sampling methodology, and wherein the container further comprises an indication of the sampling methodology (See Korpman, para. 0034) a means of utilizing sampling and utilizing a unit of measure to indicate the methodology in the message. 
In reference to dependent claim 12, Korpman teaches:
	Wherein creating the managed semantic object further comprises transforming the acquired knowledge to a particular format (See Korpman, para. 0158) the object is transformed from an XML document used for storage and transmission to a Java object. The structure of the object with additional information/data that allows for the construction of a container tree data structure. 
In reference to dependent claim 13, Korpman teaches:
	Wherein the container further comprises an indication of statistics regarding at least one aspect of the acquired knowledge (See Korpman, para. 0376-0380) a means of determining a confidence score for each information/data element of an object, the confidence level may be driven by the source of the information/data element and result in a confidence rating. 
In reference to dependent claim 14, Korpman teaches:
	  Wherein the container further comprises an indication of natural language descriptors of the real-world object (See Korpman, para. 0236-0238) a means of utilizing natural language descriptors using concept identifiers and various entities to further identify relations to a real-world health related content. 
In reference to dependent claim 15, Korpman teaches:
	Creating the managed semantic object to enable the graph to at least partially answer a natural language query responsive to a determination that the graph is not capable of completely answering the natural language query (See Korpman, para. 0276) query the graph-based ontology to identify the container type that should contain the corresponding items (e.g. observables).
In reference to dependent claim 16, Korpman teaches:
	Determining a discovery object based, at least in part, on the natural language query; and obtaining the acquired knowledge based, at least in part on the discovery objective(See Korpman, para. 0276) query the graph-based ontology to identify the container type that should contain the corresponding items (e.g. observables).
In reference to independent claim 17, the claim recites an article comprising a non-transitory storage medium for carrying out similar steps to those found in independent claim 1. Therefore, the claim is rejected under similar rationale. 
In reference to independent claim 18, the claim recites an apparatus including limitations for carrying out similar limitations to those found in claim 1. Therefore, the claim is rejected under similar rationale. 
In reference to dependent claim 19, Korpman teaches:
Wherein the one or more attributes of the container to be determined based, at least in part, on tribal knowledge obtained from the one or more knowledge sources (See Korpman, para. 0238-0241) messages may comprise attributes corresponding to various entities that have various user roles, subject entity, medical/healthcare event, subject entity, biometric event, etc. based on knowledge obtained from the message source. 
In reference to dependent claim 20, Korpman teaches:
	Capturing the tribal knowledge as one or more annotations to a visual depiction of an item of knowledge (See Korpman, 0238) the information may include biometric information data of the patient resultant from annotations made of an item of knowledge.
In reference to dependent claim 21, Korpman teaches:
	Wherein the annotations are received in a text format, audio format, emoji format, image format, or video format, or a combination thereof (See Korpman, para. 0240) a means of receiving an XML document (i.e. text format) for creation of the object and container tree structure. 
In reference to dependent claim 22, Korpman teaches:
	Connecting the created managed semantic object to an existing managed semantic object in the graph by an edge, wherein the semantic labels associated with the created managed semantic object, the existing managed semantic object and the edge define a relationship between the created managed semantic object and the existing managed semantic object (See Korpman, para. 0045) edges are used to connect the objects and more specifically, connecting entities that represent attributes of the objects thus defining a relationship with the object in a structured tree. 


Response to Arguments
6.	Applicant’s arguments with respect to claims 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant made changes to the claims and thus changed the scope of the invention when the claims are read as a whole with respect to the changes. More specifically, the changes including removing alternative language ‘attributes and/or features’ to just include features, wherein the one or more attributes of the container relate the managed semantic object to one or more attributes of the real-world object, and ‘enable the managed semantic object to dynamically change relative to other elements in the graph based, at least in part, on the one or more attributes of the real-world object. The changes required the examiner to withdraw the prior art rejection and perform a new search to consider the newly amended claims. 

Conclusion
7.	The examiner recommends adding language to the claims to further identify how the container is created and what defines the container. Further, the examiner recommends including language to detail the attributes and how the relate to the managed semantic object to a real world object. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178